Craij L. Fishman, Esq.

From: Craig L. Fishrnan, Esq.

Sent: Tuesday, December 04, 2018 4:53 PM

To: 'Lynn'

Subject: RE: 18-cv-01310-MRH Flood v. Villegas et ai.

l wish l could do that, but l am not permitted to give you legal advice as that constitutes an

impermissible conflict of interest

1 1 ) `
| , \ l ‘
n L t
r~'rir:.\i:i:rrmi¢:u sii+:\.m:lumr.u N Fr.~'-rn:\\

anre i= FrsHMAN. l_Eso.

ACCIDENT & lNJURY LlTlGATlON
ClVlL TRIAL EXPERT

SHENDEROV|CH, SHENDEROV|CH & F|SHMAN, P.C.

429 4TH AvE, 11TH Fi_ooi=i, Pn'TsBuRGH, PA15219
PHONE: 412-391-7610 / FAx: 412-391-1126
www.ssF-i;AwFinM.cQM

From: Lynn <Shie|dsl48@hotmail.com>

Sent: Tuesday, December 04, 2018 4:47 PlVl

To: Craig L. Fishman, Esq. <clf@ssf-lawfirm.com>
Subject: Re: 18-cv-01310-|VIRH F|ood v. Villegas et al.

Hi |'m not sure the steps to take. No we don't have a lawyer because l cannot afford one and l looked into a free lawyer
but l'm not having any luck. l have a very busy life i'm in school full time and have 7 children and also with the holidays
coming. So if you could let me know what l need to do and when it's due or forms l have to fill out. Thank you Lynn

Sent from my iPhone

On Dec 4, 2018, at 3:04 P|Vl, Craig L. Fishman, Esq. <clf@_ssf-lawfirm.com> wrote:

lVlr. David Reina and lVls. Lynn Reina,

l represent the Plaintiffs in the case listed above. l am contacting you directly (using the
email addresses printed on your Waiver of Service of Summons) because an attorney

has not entered an appearance on your behalf. The other parties filed a variety of

motions under Federal Flule of Civil Procedure 12 requesting that the court dismiss the

case or strike allegations in the complaint The case was assigned to Judge Nlari<

Homal<, and his standard procedure requires that Plaintiffs respond to those motions
Within 14 days. l have a vacation in Florida planned for December 8-15, 2018 followed

1

 

 

l rex-him 1

 

 

by days off for Christmas and New Year’s Day. All of the attorneys for the other
Defendants have graciously agreed to my request for an extension until January 11,
2019 to respond to their Rule 12 motions l am Writing to request your consent to the
extension. lt is standard practice in Western Pennsy|vania to agree to reasonable
requests for an extension of time, but you are not required to consent, and you may
object to the extension if you wish to do so. Please let me know by Thursday morning if
you agree to an extension (federa| courts are closed tomorrow due to the death of
former President Bush). lf you do not respond, l Will provide the court with a copy of this
email and state that you did not respond to it. Thanks.

<imageOOZ.png>

CRA|G L. F|SH|V|ANl ESQ.

ACC|DENT & INJUF\'Y LlTlGAT|ON
C|V|L TR|AL EXPERT

SHENDEROV|CH, SHENDEHOV|CH & F|SHMAN, P.C.
429 4TH AVE, `I1TH FLOOF{, PITTSBURGH, PA 15219

PHONE: 412-391-7610 f FAX: 412-391~1126
WWW.SSF-LAWF|F{M.COM

Craig L. Fishman, Esq.

From: Lynn <Shie|ds148@hotmail.com>

Sent: Tuesday, December 04, 2018 5:32 PM

To: Craig L. Fishman, Esq.

Subject: Fte: 18-cv-01310-lvll'-1H F|ood v. Vi||egas et al.

Ok then l can't grant the extension.
Sent from my iPhone

On Dec 4, 2018, at 4:55 PlVl, Craig L. Fishman, Esq. <clf@ssf-lawfirm.com> wrote:

You can call the Clerk of the District Court for information l’m not permitted to tell you
more than that.

<image002.png>

CRAIG L. F|SHMAN, ESQ_=

ACC|DENT & lNJURY LlTlGAT|ON
C|V|L TR|AL EXPERT

SHENDEROV|CH, SHENDEROV|CH & F|SHNIAN, P.C.
429 4TH AVE, 11TH FLOOH, PlTTSBURGH, PA15219

PHONE: 41 2-391-7610 f FAX: 412-391-1126
WWW.SSF-LAWFIRN|.CON|

From: Lynn <5hield5148@hotmail.com>
Sent: Tuesday, December 04, 2018 4:52 P|Vl

To: Craig l_. Fishman, Esq. <t:hc $sf-|awfirrn.com>
Subject: Re: 18-cv~01310-|VIRH F|ood v. Viilegas et al.

How do l file a extension? And does it cost anything?

Sent from my iPhone

On Dec 4, 2018, at 3:04 PlVl, Craig L. Fishman, Esq. <clf@ssf-|awfirm.com> wrote:
lVlr. David Reina and lVls. Lynn Reina,

l represent the Plaintiffs in the case listed above. l am contacting you
directly (using the email addresses printed on your Waiver of Service of
Summons) because an attorney has not entered an appearance on your

1

behaif. The other parties filed a variety of motions under Federal Fiu|e of
Civil Procedure 12 requesting that the court dismiss the case or strike
allegations in the complaint The case was assigned to Judge |Vlark
Hornak, and his standard procedure requires that Piaintiffs respond to
those motions within 14 days. | have a vacation in Florida planned for
December 8-15, 2018 followed by days off for Christmas and New Year’s
Day. All of the attorneys for the other Defendants have graciously agreed
to my request for an extension until January 11, 2019 to respond to their
Fiule 12 motions. l am writing to request your consent to the extension. lt
is standard practice in Western Pennsy|vania to agree to reasonable
requests for an extension of time, but you are not required to consent, and
you may object to the extension if you wish to do so. Please let me know
by Thursday morning if you agree to an extension (federal courts are
closed tomorrow due to the death of former President Bush). lf you do not
respond, l will provide the court with a copy of this email and state that you
did not respond to it. Thanks.

<imageOOZ.png>

CF|AIG L. FfSHMANl ESQ.

ACC|DENT & lNJURY LlTlGAT|ON
C|V|L TR|AL EXPERT

SHENDEHOV|CH, SHENDEROV!CH & F|SHMAN, P.C.
429 4TH AVE, 11TH FLOOR, PlTTSBURGH, PA 15219

PHONE: 412-391-7610 / FAX: 412-391~1126
WWW.SSF~LAWFIRM.COIVI

